UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6180


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS CREIGHTON SHRADER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Irene C. Berger, District
Judge. (1:09-cr-00270-1; 1:13-cv-33098)


Submitted:   August 31, 2016                 Decided:   September 7, 2016


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Creighton Shrader, Appellant Pro Se.    John Lanier File,
Assistant United States Attorney, Beckley, West Virginia; Betty
Adkins Pullin, Thomas C. Ryan, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas Creighton Shrader seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.     The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”         28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.        Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Shrader has not made the requisite showing. *   Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense




     * Because the issue was not clearly raised by Shrader or fully
addressed by the district court, we express no opinion as to
whether Shrader may be entitled to relief under Johnson v. United
States, 135 S. Ct. 2551 (2015).

                                  2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3